Case 1:21-cv-00138-JAO-RT Document 8 Filed 04/21/21 Page 1 of 4           PageID #: 33




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

 FRANCIS GRANDINETTI,                         CIVIL NO. 21-00138 JAO-RT
 #A0185087,
                                              ORDER DENYING APPLICATION
              Plaintiff,                      TO PROCEED IN FORMA
                                              PAUPERIS BY A PRISONER
       vs.

 DR. RAVI, M.D., et al.,

              Defendants.


             ORDER DENYING APPLICATION TO PROCEED
                IN FORMA PAUPERIS BY A PRISONER

      Before the Court is pro se Plaintiff Francis Grandinetti’s (“Grandinetti”)

Application to Proceed In Forma Pauperis by a Prisoner (“IFP Application”). ECF

No. 5. Grandinetti is currently incarcerated at the Halawa Correctional Facility.

Grandinetti’s IFP Application is DENIED as incomplete.

       When bringing an action, a prisoner must either pay the $350.00 filing fee

and a $52.00 administrative fee in a lump sum or, if granted the privilege of

proceeding in forma pauperis, pay the $350.00 filing fee incrementally as set forth

in 28 U.S.C. § 1915(b). An application to proceed in forma pauperis requires an

(1) affidavit of indigence and (2) a certified copy of the inmate’s trust account

statement for the six months preceding the filing of the complaint. See 28 U.S.C.
Case 1:21-cv-00138-JAO-RT Document 8 Filed 04/21/21 Page 2 of 4           PageID #: 34




§ 1915(a); Page v. Torrey, 201 F.3d 1136, 1139 (9th Cir. 2000). A prisoner must

submit trust account statements from each institution where he was confined

during the six-month period. See 28 U.S.C. § 1915(a)(2).

      To assist prisoners in meeting these statutory requirements, the Court

requires use of a form application—that is, the “Application to Proceed In Forma

Pauperis by a Prisoner.” See United States District Court District of Hawaii,

https://www.hid.uscourts.gov/dsp_accord.cfm (follow “Forms You Need to

Complete to File a New Case”) (last visited Apr. 21, 2021). This form includes (1)

an affidavit of indigence (for completion by the prisoner); (2) a financial certificate

and consent to collection of fees (for completion by the prisoner); and (3) a

certificate (for completion by the warden or other appropriate officer of the

institution in which the prisoner is confined). See id. The form also reminds the

prison official to attach a copy of the prisoner’s trust account balance statements

for the preceding six months. See id.

      If a prisoner is granted leave to proceed in forma pauperis, the Court will

assess an initial partial filing fee of twenty percent of either the average monthly

deposits or the average monthly balance in the prisoner’s account, whichever is

greater. See 28 U.S.C. § 1915(b)(1); Bruce v. Samuels, 577 U.S. 82, 84 (2016).

An initial partial filing fee will only be collected when funds exist. See 28 U.S.C.

§ 1915(b)(1). The balance of the $350.00 filing fee will be collected in monthly

                                           2
Case 1:21-cv-00138-JAO-RT Document 8 Filed 04/21/21 Page 3 of 4            PageID #: 35




payments of twenty percent of the preceding month’s income credited to the

prisoner’s account, each time the amount in the account exceeds $10.00. See

28 U.S.C. § 1915(b)(2); Bruce, 577 U.S. at 84. These payments continue until the

filing fee is paid in full. See 28 U.S.C. § 1915(b)(2). The initial partial filing fee

and the subsequent monthly installment payments are assessed on a per-case basis.

See Bruce, 577 U.S. at 84. Thus, filing fees associated with multiple actions are

recouped simultaneously, not sequentially. See id. at 89–90.

      Grandinetti’s IFP Application is incomplete. Specifically, the IFP

Application does not include: (1) a financial certificate and consent to collection

of fees; (2) a certificate (for completion by the warden or other appropriate officer

of the institution in which the prisoner is confined); and (3) copies of Grandinetti’s

trust account balance statements for the preceding six months. See ECF No. 5.

      Grandinetti is DIRECTED to submit a complete Application to Proceed In

Forma Pauperis by a Prisoner that also includes: (1) certification by prison

officials of the amount currently in his prison account; (2) an account statement for

the preceding six months showing all deposits and withdrawals to Grandinetti’s

account during that period; and (3) Grandinetti’s consent to the withdrawal of

funds from his account.

      Failure to pay the filing fee or submit a complete application on or before

May 19, 2021, will result in automatic dismissal of this suit without prejudice. See

                                           3
Case 1:21-cv-00138-JAO-RT Document 8 Filed 04/21/21 Page 4 of 4                    PageID #: 36




Fed. R. Civ. P. 41(b); see also Olivares v. Marshall, 59 F.3d 109, 112 (9th Cir.

1995). The Court will take no action on any pending or future filings in this action

until Grandinetti pays the filing fee or is granted IFP status.

       The Clerk is DIRECTED to send Grandinetti an Application to Proceed In

Forma Pauperis by a Prisoner so that he can comply with this Order.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawaiʻi, April 21, 2021.




Grandinetti v. Ravi, et al., Civil No. 21-00138 JAO-RT; ORDER DENYING APPLICATION TO PROCEED IN
FORMA PAUPERIS BY A PRISONER




                                                4
